Citation Nr: 1448923	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for a cardiac disorder, to include hypertension. 

7. Entitlement to service connection for a respiratory disorder. 

8. Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Coast Guard from May 1977 to April 1978.  He subsequently served on active duty in the United States Air Force from July 1978 to June 1979.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In June 2011, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  Thereafter, the case was remanded for additional development in January 2012.  The case has now been returned to the Board for appellate review.

In addition to the paper claims file, there is an electronic file associated with the claims.  That electronic file does currently contain evidence pertinent to the claims - namely, the August 2014 Informal Hearing Presentation from the appellant's representative and VA treatment records dated between October 1999 and May 2013.

The issues of entitlement to service connection for lumbar spine disorder, a cervical spine disorder, a cardiac disorder and a respiratory disorder are addressed in the REMAND portion of the decision below and those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the appellant's current chronic sinusitis had its onset during his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for chronic sinusitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given the favorable disposition as to the claim for service connection for a sinus disorder, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with that claim constituted harmless error.

The Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant asserts that he has had recurrent sinusitis since his active duty service in the Coast Guard.  He provided testimony to that effect during his June 2011 Board videoconference hearing.

Review of the evidence of record reveals that the appellant's March 1977 service entrance examination did not contain any findings related to any sinus disorder.  The appellant was treated for a sinus infection in March 1978; sinus films showed opacification of the frontal sinus which was thought might represent chronic sinusitis.  The appellant complained of sinus pains in December 1978.

Post-service, private treatment records reflect the appellant reported having frequent sinus infections in January 2000, and VA treatment records dated in 2003 and 2004 reflect a long history of nasal airway obstruction and the presence of a deviated septum, bilateral inferior turbinate hypertrophy and the presence of a mucus retention cyst in the left frontal sinus, as well as treatment for sinus infection in 2005.  VA examinations conducted in May 2008, and February 2012, yielded diagnoses of chronic sinusitis affecting the ethmoid, frontal and maxillary sinuses.  During those examinations, the appellant reported that the onset of his sinus problems occurred when he was in the Coast Guard and that the sinus problems had continued to the present.

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board finds that the appellant's statements are credible, probative, and add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, in many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  

The Board finds the appellant's lay statements describing the onset and chronicity of his sinusitis are consistent with the service treatment records showing complaints and findings related to sinusitis.  Moreover, after service, the record indicates that the appellant has received recurrent treatment for sinusitis and that the retention cyst of the frontal sinus first documented in service is still present.  Thus, his statements are deemed competent and credible and are supported by the later diagnosis of an actual disability. 

In light of the appellant's competent and credible accounts regarding his sinusitis, the current diagnosis of chronic sinusitis, and resolving doubt in the Veteran's favor, the Board finds that service connection is warranted.  Therefore, resolving all reasonable doubt in his favor, the Board finds that the Veteran's sinus disorder, diagnosed as chronic sinusitis, is as likely as not related to his in-service complaints and treatment.  Accordingly, service connection for chronic sinusitis is warranted.   

ORDER

Service connection for sinusitis is granted. 


REMAND

The remaining issues on appeal were last readjudicated in a Supplemental Statement of the Case (SSOC) that was issued in November 2012.  At that time, the evidence of record included VA treatment records dated between October 1999 and April 2012, but the SSOC reflects that no records dated after January 2012 were considered in the readjudication.  Thereafter, on June 1, 2013, VA treatment records dated between July 2012 and May 2013 were added to the electronic file.  No readjudication occurred prior to the transfer of the case to the Board on June 26, 2013.  As there is no waiver from the appellant of AOJ review of this evidence, the Board must remand the claims in order for the AOJ to re-adjudicate the appellant's claims taking into consideration all of the pertinent evidence submitted since the November 2012 SSOC.  See 38 C.F.R. § 20.1304; Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, while the case was in remand status, service connection was granted for disabilities of the right and left knees.  Furthermore, service connection for chronic sinusitis has been granted in the decision above.  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

The AOJ has not analyzed the appellant's service connection claims for the lumbar spine and respiratory disorder with consideration of a theory of secondary service connection, to include by way of aggravation.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).  The evidence of record at this time does not delineate whether or not the appellant's claimed lumbar spine disorder is related by any possible theory, including aggravation, to his service-connected bilateral knee disabilities.  Likewise, the evidence of record at this time does not delineate whether or not the appellant's claimed respiratory disorder is related by any possible theory, including aggravation, to his service-connected chronic sinusitis.  

Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The AOJ has not yet discussed the theory of secondary service connection, to include by way of aggravation.  This must be addressed on remand.

These considerations require further investigation, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all medical treatment records not already of record concerning treatment provided to the appellant for the claimed disorders from 1979 to the present, by all pertinent providers, including VA and private providers.  In particular, the records from the appellant's private local medical doctor(s) should be obtained.  The appellant must be requested to sign and submit appropriate consent forms to release any private medical records to VA.  Any records obtained must be associated with the claims file. 

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  If any additional development is necessary to re-adjudicate any issue, especially in light of any newly received records, that development must be done.  In particular, the record must be developed to address secondary service connection, including by way of aggravation.

5.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issues on appeal.

6.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


